Citation Nr: 1743490	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-34 12	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to apportionment of the Veteran's dependency and indemnity compensation (DIC) benefit for the support of dependent children in the custody of the appellant.


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1996 to July 2001. Regrettably, the Veteran died in December 2004, and the appellant is her surviving father. The Veteran is also survived by her widow (the appellee), her mother, and her two children. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the appellee requested a hearing in September 2010. See September 2010 Statement in Support of Claim. In a contested claim, both parties have the right to appear at a hearing.  38 C.F.R. § 20.713 (2016).  A hearing before the Board at the RO has not yet been scheduled and there is no indication that the appellee withdrew his request or that the appellee's hearing has been scheduled.  Therefore, a Board hearing should be scheduled at the RO and both parties should be notified of the date, time, and location of the hearing.  Because hearings before the Board at the RO are scheduled by the RO, a remand is required in this case.  38 C.F.R. § 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule a hearing before the Board at the RO.  Pursuant to contested claims procedures, notify the appellee and appellant, and any representatives, of the date, time, and location of the hearing.

The appellant and appellee have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




